Citation Nr: 1440609	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that continued a 20 percent evaluation for lumbosacral strain.

In June 2012, the Board remanded the claim for further development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The issues of weight gain, high blood pressure, and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for lumbrosacral strain, currently rated as 20 percent disabling.  

The Board observes that the Veteran receives ongoing VA treatment for his low back disability.  However, a review of the Veteran's electronic record revealed the most recent VA treatment records are current only as of June 2012.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional VA treatment records dated after June 2012 must be associated with the physical or electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, on remand the Board finds that a new examination of his low back disability is needed to fully and fairly evaluate the claim for an increased rating.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his service-connected back disorder.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's lumbosacral strain dated since June 2012 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his low back disability, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected lumbosacral strain.  

The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

The examiner should include specific findings that address the following:

a.  the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  

b.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

c.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

e.  The existence of any ankylosis of the spine should also be identified.

f.  The examiner also should determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in left and right-sided lower extremities and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

4.  After undertaking any additional development necessary to ensure compliance with this remand, readjudicate the claim.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



